Madison Mosaic Funds Legal and Compliance Department 8777 N. Gainey Center Drive, Suite 220 Scottsdale, Arizona 85258 480-443-9537 May 2, 2012 Filed Electronically Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Madison Mosaic Equity Trust Filing Pursuant to Reg. 230.497(j) Registration No. 2-80805; File No. 811-03615 Dear Sir or Madam: This is to certify that the forms of prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of Reg. 230.497 would not have differed from that contained in the most recent registration statement or amendment dated May 1, 2012 and that the text of the most recent registration statement or amendment has been filed electronically on May 1, 2012. Respectfully submitted, (signature) W. Richard Mason Chief Compliance Officerand Assistant Secretary Madison Mosaic Equity Trust
